Citation Nr: 1812575	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-05 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for status post right total knee arthroplasty from August 1, 2015.  

2.  Entitlement to an initial rating in excess of 10 percent prior to June 11, 2014, for osteoarthritis of the left knee with patellofemoral pain syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 



INTRODUCTION

The Veteran had active duty service from June 1973 to June 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for right and left knee patellofemoral pain syndrome and assigned a 10 percent disability rating, respectively.  

In a December 2014 rating decision, the RO assigned a 100 percent rating from June 11, 2014 for right knee replacement surgery, then assigned a 30 percent rating from August 1, 2015.    

These matters were before the Board in September 2017, at which time they were remanded to obtain a VA examination to assess the severity of the Veteran's bilateral knee disability.  The Board also denied an initial rating in excess of 
10 percent for a right knee disability prior to June 11, 2014.  As such, this Board action will only consider the rating for the Veteran's right knee from August 1, 2015 (after the end of the temporary total rating).

The issue of entitlement to an earlier effective date for the Veteran's bilateral knee disability was referred by the Board in its September 2017 decision referencing a December 2010 notice of disagreement.  However, this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not currently have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Pursuant to the Board's remand instructions, a VA examination was performed in October 2017 for the Veteran's claims of initial increased ratings for his right and left knee disabilities.  In part, the Board's prior remand directives stated that the "examiner must also express an opinion whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so."

During the October 2017 examination, the Veteran reported flare-ups of his bilateral knee pain.  However, the examinations were not conducted during a flare-up and the examiner indicated that he was unable to state without mere speculation that pain, weakness, fatigability, or incoordination significantly limited his functional ability with flare-ups because the Veteran was not having a flare-up of bilateral knee pain at that time.  The examiner did not provide any further explanation.

Additionally, a recent decision issued by the United States Court of Appeals for the Veterans' Claims (CAVC) addressed what constitutes an adequate explanation of an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.  

Furthermore, the Board notes that February 2018 brief by the Veteran's representative finding it odd that the October 2017 VA orthopedic examination was performed by a physician, who is a Doctor of Dental Surgery.  The brief stated that the AOJ should have returned the examination report and referred it to an appropriate examination.  The Board makes no assessment of the 2017 VA examiner and the 2017 VA examination report as a whole at this point.  As noted above, there are deficiencies that require a remand for correction.

Based on the foregoing, the Board finds a remand is warranted to obtain a new VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file any updated VA treatment records (the July 2016 supplemental statement of the case indicate VA records were obtained thru February 2016).

2.  After associating any records with the file, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right and left knee disabilities.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted.  If possible, with regard to the left knee, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.  With regard to the right knee, if possible, discuss only the time period of August 1, 2015, to the present.  

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.  If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degree of lost motion during such flare-ups.  The examiner is to attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees cannot be given.  Should the examiner maintain that they cannot do so without resorting to speculation, they must explain why this is so.  Note: Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large and not the insufficient knowledge of the examiner.  

The presence or absence of ankylosis should be noted.  The examiner is to indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's right and/or left knee, if any.  If instability is present, the examiner is to state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so state.  Further, the examiner must indicate whether there is cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion of the joint or partial removal of the semilunar cartilage.  

With regard to the right knee's post-prosthesis placement, the examiner should state whether the Veteran experiences chronic residuals consisting of severe painful motion or weakness in the affected extremity.

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence and afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2017).


